Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 63, 66, 71, 79, 81, 83, 85 and 87-96 are pending.  Claim 88 is previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions and are thus excluded from the present examination.  Claims 1-62, 64, 65, 67-70, 72-78, 80, 82, 84 and 86 are cancelled by the Applicant.  The restriction was made Final in the papers mailed September 23, 2020.  Accordingly, claims 63, 66, 71, 79, 81, 83, 85, 87, 89-92 and 93-96 in conjunction with SEQ ID NOs: 3-6 are examined on merits in the present Office action.  The SEQ ID NO: 1 and its encoded SEQ ID NO: 2 is also included in the present examination because these sequences are directed to wild type FAE1 sequences from pennycress.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Rejection of claims 63, 66, 71, 79, 81, 83, 85, 87, 89-92 and 93-96 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in light of claim amendments filed in the papers of December 22, 2021 and upon further consideration. 
4.	Rejection of claims 63, 66, 71, 79, 81, 83, 85, 87, and 89-96 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement is withdrawn in light of Applicant’s response filed in the papers of December 22, 2021 and upon further consideration. 
5. 	An initialed and dated copy of Applicant’s IDS form 1449 filed December 22, 2021 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
6.	Claims 63 , 66, 71, 79, 81, 83, 85, 87 and 89-96 remain rejected under 35 U.S.C. 112(b) for the reasons of record stated in the Office action mailed September 22, 2021. 
Applicant states that amendments to claim 63 should overcome this rejection (response pages 5-6).
Applicant’s argument is not persuasive for the following reasons:

It is suggested to insert following recitation ----, wherein said loss-function modification is in said FAE1 coding sequence encoding said FAE1 polypeptide---- after “SEQ ID NO: 2” and before  “; wherein said pennycress plant” of claim 63.
Accordingly, the rejection is maintained for the reasons as stated above.
	Dependent claims are also rejected because they fail to overcome deficiencies of parent claim.
Claim Rejections - 35 USC § 103
7-A.	Claims 63, 68, 71, 79, 81, 83, 85, 87, 89-92 remain, and newly added claims 93-96 are rejected under 35 U.S.C. 103 as being unpatentable over Roscoe et al. (FEBS Letters., 492:107-111; 2001), Puttick et al. (WO 2013/112578; Published August 1, 2013), Belide et al. (Frontiers in Plant Science, 3, pages 1-6; July 2012),  Xi et al. (Molecular Plant., 6(6):1975-1983; Published November 2013), and further in view of Sedbrook et al. (Plant Science, 227:122-132, 2014) and Claver et al. (NCBI, GenBank Sequence accession NO: KT223025.1, pages 1-2; Published November 29, 2015) for the reasons of record stated in the Office action mailed September 22, 2021.  
	Roscoe et al. teach an oilseed mutant or variant plant (rapeseed) lines having mutations (encompassed by the recitation “loss-of-function modification”) in the fatty acid elongation 1 (FAE1) gene coding sequence, resulting in a loss of β-ketoacyl-CoA synthase activity, and which resulted in low erucic acid in the mutant plant.  The loss of β-ketoacyl-CoA synthase activity implies loss of function modification compared to wild-type plant. The  mutant or variant plant 
	Puttick et al. teach oilseed plant and seed derived thereof (Camelina sativa plants) transformed with FAE1 amiRNA construct to knockout FAE1 gene expression and its encoded FAE1 protein.  The transgenic plants (seeds) exhibited about 30% increase in the levels of oleic acid (18:1 Δ9), about 34% increase in linoleic acid (18:2 Δ9, 12), and about 27% increase in linolenic acid (18:3) as compared to control.  The transgenic plants (seeds) also exhibited less than 2% eicosenoic acid (20:1) as compared to control. The reference further teach that Camelina (oilseed plant) oil contains high PUFA  (polyunsaturated fatty acids) content which confers low oxidative stability in refined oil, and therefore limits Camelina oil in industrial applications.  In order to make it suitable for industrial application, the reference teaches that this can be achieved by suppressing expression of FAE1 gene expression.  See in particular, introduction, summary, page 1;Example 8, Table 10; Example 10, tables 13 and 14.
	Belide et al. teach oilseed plant and seed derived thereof (Arabidopsis plants) transformed with FAE1 amiRNA construct to knockout FAE1 gene expression and its encoded FAE1 protein.  The transgenic plants (seeds) exhibited less than 2% eicosenoic acid (20:1) and less than 2% or 5% of erucic acid (22:1) as compared to control.  The transgenic plants (seeds) also exhibited about 30% increase in the levels of oleic acid (18:1 Δ9), and about 40% increase in linolenic acid (18:3) as compared to control.  The reference further teaches that using amiRNA approach expression of FAE1 gene expression can be efficiently downregulated or inhibited to modulate levels of eicosenoic acid (20:1), erucic acid (22:1), oleic acid (18:1 Δ9), and linolenic acid (18:3).  See in particular, abstract, page 1; table 2; figures 1, 2; results and discussion, pages 3-5. 

Roscoe et al., Puttick et al., Belide et al. or Xi et al. do not teach oilseed pennycress plant with low erucic acid due to a loss of function modification in an endogenous FAE1 gene coding sequence.
Sedbrook et al. teach that pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season.  Sedbrook et al. further teach that pennycress can have triple-use in seed oil/meal/cover crop owing to its possible use as a biofuels feedstock and seed meal source along with controlling soil erosion and role in pest suppression due to glucosinolate-derived compounds in pennycress tissues.
Sedbrook et al. also teach that pennycress has high level of erucic acid (22:1), a long chain hydrocarbon that confers poor cold flow properties to biodiesel (a biofuel) and FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties) resulting in high oleic acid.  The reference further teach that loss-of-function mutations in FAE1 can be efficiently achieved by targeted genome editing technique using CRIPR/Cas9 system DNA constructs which are designed to contain short guide RNAs that will complementarily bind to the FAE1 gene sequence to be targeted.  See in particular, abstract, page 123; introduction, Figure 1 page 124; page 125, Figure 2; page 128; page 129-130.
Claver et al. teach oilseed pennycress plant FAE1 gene coding sequence having 100% identity to instant SEQ ID NO: 1 and encoding a FAE1 protein having 100% amino acid sequence identity to instant wild-type oilseed pennycress plant FAE1 protein as set forth in instant SEQ ID NO: 2.  

It would have been prima facie obvious, and within the scope of an ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of predictable variants (techniques available for suppressing or eliminating endogenous gene expression) including highly efficient and precise CRISPR/Cas based system taught by Xi et al. to down-regulate or eliminate expression of any plant endogenous gene including FAE1 gene et al. to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Furthermore, given Sedbrook et al. teach (i) pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season; and (ii) FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties in biofuel application) resulting in high oleic acid, it would have been obvious and within the scope of an ordinary skill in the art to have inhibited endogenous FAE1 gene expression by using any gene editing techniques, including one taught by Xi et al. that were widely known and used prior to the earliest filing date of the claimed invention on Claver et al. FAE1 coding sequence to arrive at the instantly claimed invention with a reasonable 
Applicant traverses the rejection in the papers filed December 22, 2021.
7-B.	Applicant’s arguments: Applicant primarily continues to present the same arguments that have been addressed in last Office action. Applicant while conceding that FAE1 sequences that were known in the prior art were all 100% identical to instant SEQ ID NO: 2, however argues that there was at least one more FAE1 sequence that was not known at the earliest filing date of the claimed invention.  Applicant refers to paragraph 9 of Sedbrook Declaration #2 to support this argument. Applicant continues to argue that given FAE are a class of KCS enzymes with multiple members having overlapping substrate specificities, one of ordinary skill in the art would not have known whether a loss of function modification in SEQ ID NO: 2 would have resulted in any amount of reduced erucic acid. Applicant further argues that given functional redundancies prepares an organism to mutations and other stress, one of ordinary skill in the art would not have arrived at the Applicant’s invention.  Applicant cites several references and Applicant’s Declaration filed  37 CFR § 1.32 to support these arguments.  Applicant also alleges that the Office is using “hindsight” from the instant specification in making present obviousness rejection (response, pages 7-13).

7-C.	Response to Applicant’s arguments:  Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Contrary to Applicant’s arguments, it is very important to note that the main issues before present obviousness rejection are:
	(a) Does down-regulation or suppressing the expression of an endogenous FAE1 gene encoding FAE1 polypeptide reduces erucic acid levels in an oil seed plant, such as pennycress?
	(b) Do all FAE1 gene encoding polypeptides of pennycress that were known prior to earliest filing date of the claimed invention had 100% amino acid sequence identity to instant SEQ ID NO: 2?
	(c) was there any motivation in the state of the prior art to suppress expression of endogenous FAE1 polypeptide in pennycress?
As discussed in the rejection above, answer to questions (a) – (c) is 100% YES!
In response to applicant's argument that the present conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, given Sedbrook et al. teach (i) pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season; and (ii) FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties in biofuel application) resulting in high oleic acid, it would have been obvious and within the scope of an ordinary skill in the art to have inhibited endogenous FAE1 gene expression by using any gene editing techniques, including one taught by Xi et al. that were widely known and used prior to the earliest filing date of the claimed invention on Claver et al. FAE1 coding sequence to arrive at the instantly claimed invention with a reasonable expectation of success and without any surprising results.  Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of reducing erucic acid levels to make pennycress more acceptable as a source of biofuel as asserted by Sedbrook et al.
Furthermore, as discussed in previous office action, it is also important to note that following:
(i) Applicant’s arguments are not commensurate in scope with the claimed subject matter.  For example, Applicant’s arguments are directed to any KCS sequences/enzymes to which any FAE sequence(s) from pennycress genome belongs, however, instant claims are specifically directed to FAE1 sequence(s) from pennycress.  It must also be noted that all FAE1 sequences from pennycress genome were well known prior to earliest filing date of the claimed invention.  See for example, GenBank sequence accession numbers KT223024.1; KT223025.1, A0A0S2SVW7, published November 29, 2015 (all 100% identical to instant SEQ ID NO: 2, encoded by instant SEQ ID NO: 1).  Accordingly, Applicant’s arguments regarding multiple KCS family members may have possibly overlapping substrate specificities and functional redundancies that would have resulted in unexpected results are not persuasive.  Thus, at the time of earliest filing date of the claimed invention, one of ordinary skill in the art would not have concluded different conclusions regarding structure and function (including substrate specificity) of FAE1 sequence(s) from pennycress when compared to FAE1 sequences from cited prior art references.  Additionally, Applicant’s arguments directed towards overlapping substrate specificities are misleading when claims do not require expression/overexpression of endogenous or transgenic FAE1 sequences in pennycress plant seed.
Contrary to Applicant’s arguments, Applicant has presented no experimental evidence to suggest unexpected or surprising results in reducing or eliminating endogenous expression of an FAE1 gene in an oilseed plant.  The unexpected or surprising results should clearly indicate that there is no drop or increase in erucic acid content as compared to control upon reducing or eliminating expression of endogenous FAE1 expression in said oilseed crop.  Applicant is invited to provide such unexpected or surprising results through a declaration supported with experimental evidence.
(ii) Applicant’s attention is also drawn to Roscoe et al. FAE1 sequence (GenBank sequence Accession number AF009563) from Brassica napus which has more than 96% amino acid sequence similarity (more than 90% amino acid identity) to instant SEQ ID NO: 2 and having identical protein length (506 amino acid residues) when compared to instant FAE1 protein as set forth in SEQ ID NO: 2.  More importantly, Roscoe et al. FAE1 sequence and instant FAE1 sequence share (a) conserved the active site cysteine (C223) and the leucine zipper (I398, L405, V412, L419); and (b) conserved amino acid residues in the subunit structure which comprises an α–β–α–β–α fold, forming the core domain.  See in particular, Figure 4 at page 109; and paragraph bridging pages 110 and 111 of Roscoe et al.
Given the structure-function relationship between Roscoe et al. FAE1 sequence and instant FAE1 sequence of SEQ ID NO: 2 is 100% identical as shown below, implying one of ordinary skill in the art would have obviously expected identical results upon carrying loss-of-function modification of instant FAE1 sequence(s) when compared with the results of loss-of-function modification of Brassica napus FAE1 sequence as taught by Roscoe et al.  Thus, one of ordinary skill in the art would not have speculated that Roscoe et al. FAE1 sequence from Brassica napus and instant SEQ ID NO: 2 from Pennycress would have exhibited different substrate specificity resulting in different function.  
The homology results of Brassica napus FAE1 of Roscoe et al., and instant SEQ ID NO: 2 from pennycress is as follows:
               10        20        30        40        50        60
Bn-FAE MTSINVKLLYHYVITNLFNLCFFPLTAIVAGKAYRLTIDDLHHLYYSYLQHNLITIAPLF
       :::.::::::::::::.::::::::.::::::: ::: .::::.::::::::::::. ::
Pennyc MTSVNVKLLYHYVITNFFNLCFFPLAAIVAGKASRLTTNDLHHFYYSYLQHNLITISLLF
               10        20        30        40        50        60

               70        80        90       100       110       120
Bn-FAE AFTVFGSVLYIATRPKPVYLVEYSCYLPPTHCRSSISKVMDIFYQVRKADPSRNGTCDDS
       :::::: .:::.:::::::::..::::::.: ::::::::::::::: ::: ::.. :::
Pennyc AFTVFGLALYIVTRPKPVYLVDHSCYLPPSHLRSSISKVMDIFYQVRLADPLRNAASDDS
               70        80        90       100       110       120

              130       140       150       160       170       180
Bn-FAE SWLDFLRKIQERSGLGDETHGPEGLLQVPPRKTFAAAREETEQVIIGALENLFKNTNVNP
       ::::::::::::::::::::::::::::::::::::::::::::::::::.::.::.:::
Pennyc SWLDFLRKIQERSGLGDETHGPEGLLQVPPRKTFAAAREETEQVIIGALEKLFENTKVNP
              130       140       150       160       170       180

              190       200       210       220       230       240
Bn-FAE KDIGILVVNSSMFNPTPSLSAMVVNTFKLRSNVRSFNLGGMGCSAGVIAIDLAKDLLHVH
       :.::::::::::::::::::::::::::::::.:::::::::::::::::::::::::::
Pennyc KEIGILVVNSSMFNPTPSLSAMVVNTFKLRSNIRSFNLGGMGCSAGVIAIDLAKDLLHVH
              190       200       210       220       230       240

              250       260       270       280       290       300
Bn-FAE KNTYALVVSTENITYNIYAGDNRSMMVSNCLFRVGGAAILLSNKPGDRRRSKYELVHTVR
       ::::::::::::::::::::::::::::::::::::::::::::: :::::::.:.::::
Pennyc KNTYALVVSTENITYNIYAGDNRSMMVSNCLFRVGGAAILLSNKPRDRRRSKYQLLHTVR
              250       260       270       280       290       300

              310       320       330       340       350       360
Bn-FAE THTGADGKSFRCVQQGDDENGKIGVSLSKDITDVAGRTVKKNIATLGPLILPLSEKLLFF
       :::::: :::::::: :::.:: :: :::::: ::::::.:::.:::::.::.:::.:::
Pennyc THTGADDKSFRCVQQEDDESGKTGVCLSKDITGVAGRTVQKNITTLGPLVLPFSEKFLFF
              310       320       330       340       350       360

              370       380       390       400       410       420
Bn-FAE VTFMGKKLFKDKIKHYYVPDFKLAIDHFCIHAGGRAVIDVLEKNLALAPIDVEASRSTLH
       :::..::::::::::::::::::::::::::::::::::::.:::.: ::::::::::::
Pennyc VTFIAKKLFKDKIKHYYVPDFKLAIDHFCIHAGGRAVIDVLQKNLGLLPIDVEASRSTLH
              370       380       390       400       410       420

              430       440       450       460       470       480
Bn-FAE RFGNTSSSSIWYELAYIEAKGRMKKGNKVWQIALGSGFKCNSAVWVALNNVKASTNSPWE
       ::::::::::::::::::::::::.::::::::::::::::::::::: :::::::::::
Pennyc RFGNTSSSSIWYELAYIEAKGRMKRGNKVWQIALGSGFKCNSAVWVALRNVKASTNSPWE
              430       440       450       460       470       480

              490       500      
Bn-FAE HCIDRYPVKIDSDSGKSETRVQNGRS
       :::::::  :::::::::::::::::
Pennyc HCIDRYPDAIDSDSGKSETRVQNGRS

Bn-FAE: Brassica napus FAE1 (GenBank sequence Accession number AF009563); Pennyc: Pennycress FAE1 as set forth in instant SEQ ID NO: 2; conservative “cysteine” residue is in bold and underline; secondary sheet elements are in bold and underlined.


Applicant’s attention is also specifically drawn to MPEP 716.02(c) II which says:
“EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535 , 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board 
Applicant’s attention is also specifically drawn to MPEP 716.02(c) I which says:
“Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of nonobviousness was not sufficient to rebut the evidence of obviousness.); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).”
In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention with a reasonable expectation of success and without any surprising results by combining the cited art as discussed above.
 (iii) Cited prior art references are also directed to reducing and/or eliminating expression of FAE1 gene expression in plant species, all belonging to Brasssicaceae family which also includes pennycress plant species.  Thus Applicant’s arguments about unexpected or unpredictable results in expressing FAE sequences in a pennycress plant are irrelevant in the present obviousness analysis.
 (iv) Roscoe et al. rapeseed, Puttick et al. Camelina, or Sedbrook et al. Pennycress are all members of the Brasssicaceae oil seed crops.  Likewise, Belide et al. Arabidopsis is model plant species for studying plant biology, and also belonging to the family Brasssicaceae. There should be no dispute about these teachings.
(v) Roscoe et al., Puttick et al., or Belide et al., all teach reducing or eliminating the expression of endogenous FAE1 gene, resulting in low erucic acid and /or increase in the levels of oleic acid (18:1 Δ9), increase in linoleic acid (18:2 Δ9, 12), increase in linolenic acid (18:3) and decrease in eicosenoic acid (20:1).  There should be no dispute about these teachings.

It is thus maintained that given (a) Roscoe et al. teach that mutations in endogenous FAE1 gene coding sequence results in loss of FAE1 protein activity which results in significant drop in erucic acid (22:1); (b) Puttick et al. teach that inhibiting or down-regulating expression of endogenous FAE1 gene results in significant drop in eicosenoic acid (20:1), and significant increase in oleic acid (18:1 Δ9), linoleic acid (18:2 Δ9, 12), and linolenic acid (18:3); (c) Belide et al. teach that that inhibiting or down-regulating expression of endogenous FAE1 gene results in significant drop in eicosenoic acid (20:1) and erucic acid (22:1), and significant increase in oleic acid (18:1 Δ9), and linolenic acid (18:3); (c) Roscoe et al. or Puttick et al. clearly teach there is urgent need to inhibit expression of FAE1 gene expression in oilseed crops to make them suitable for feedstock and other industrial applications; and (d) pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season, and loss-of-function mutations in endogenous FAE1 gene would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties in biofuel application) resulting in high oleic acid, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have OBVIOUSLY TRIED to suppresses or reduces the expression of an endogenous Pennycress plant FAE1 gene, using any known gene suppression techniques that were routinely used in the related art as discussed through the teachings of Roscoe et al., Roscoe et al., and/or Belide et al., including the CRISPR/Cas based gene editing system as taught by Xi et al. as a matter of design choice to arrive at the Applicant’s invention with a reasonable expectation of success without any surprising results.
It is further maintained that present obviousness analysis on the Applicant’s claimed invention is also based on the rationale “obvious to try”. Also, see MPEP 2143 [R-08.2017] Part E (example 3) which states:
“The Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of situations where ‘obvious to try’ is erroneously equated with obviousness under § 103." Kubin, 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful; and (2) when what was "obvious to try" was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it. Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

In the instant case, given, there were finite number of FAE1 sequences present within pennycress genome as discussed above, it would have been obvious and within the scope of an ordinary skill in the art to have targeted any FAE1 sequence from a finite number of such FAE1 sequences from pennycress genome that were known prior to the earliest filing date of the claimed invention, including the one taught by Claver et al. as an obvious design choice for creating loss-of-modification in pennycress FAE1 coding sequence in light of teachings of Roscoe et al., Puttick et al., Belide et al. and Xi et al. as discussed above in the rejection, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.  
prima facie case of obviousness.  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above to arrive with a reasonable expectation of success and without any surprising results.
It is further important to note that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
It is thus maintained that given Sedbrook et al. teach (i) pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season; and (ii) FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties in biofuel application) resulting in high oleic acid, it would have been obvious and within the scope of an ordinary skill in the art to have inhibited expression of endogenous FAE1 gene expression by using any gene editing techniques, including one taught by Xi et al. that were widely known and used prior to the earliest filing date of the claimed invention on Claver et al. FAE1 coding sequence to arrive at the instantly claimed invention with a reasonable expectation of success and without any surprising results.  Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of reducing erucic acid levels to make pennycress more acceptable as a source of biofuel as asserted by Sedbrook et al.
It is further maintained that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as 
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above by combining the cited art to arrive with a reasonable expectation of success and without any surprising results.
Thus, it is maintained that the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Accordingly, the rejection is maintained. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
8.	Claims 63, 66, 71, 79, 81, 83, 85, 87, 89-96 remain rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/VINOD KUMAR/Primary Examiner, Art Unit 1663